                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION


  UNITED STATES OF AMERICA                    )
                                              )
         v.                                   )       Criminal No. 4:18-cr-00011
                                              )
  MARCUS JAY DAVIS,                           )
      et al.                                  )


              UNITED STATES’ MOTION TO DISMISS COUNTS 5, 9, 15, and 19

         The United States of America, by undersigned counsel, hereby files this Motion to Dismiss

  Counts 5, 9, 15, and 19 of the First Superseding Indictment. In support of the Motion, the

  government states as follows:

         This is a multi-defendant, multi-count RICO prosecution. As relevant to this Motion, the

  First Superseding Indictment currently charges as follows:

                           CRIMINAL ENTERPRISE
      Count 1      Racketeering Conspiracy (18 U.S.C. § 1962)
          ATTEMPTED MURDER OF ARMONTI WOMACK ON JUNE 15, 2016

      Count 2             VICAR attempted murder of Armonti Womack (18 U.S.C. § 1959)

      Count 3        Use of Firearm During Crime of Violence (attempted murder of
                     Womack) (18 U.S.C. § 924(c))
      Count 4        VICAR Assault with a Dangerous Weapon of Armonti Womack
                     (18 U.S.C. § 1959)
      Count 5        Use of Firearm During Crime of Violence (ADW of Womack) (18
                     U.S.C. § 924(c))
            ATTEMPTED MURDER OF DWIGHT HARRIS ON JUNE 15, 2016
      Count 6        VICAR attempted murder of Dwight Harris (18 U.S.C. § 1959)
      Count 7        Use of Firearm During Crime of Violence (attempted murder of
                     Harris) (18 U.S.C. § 924(c))
      Count 8        VICAR Assault with a Dangerous Weapon of Dwight Harris (18
                     U.S.C. § 1959)
      Count 9        Use of Firearm During Crime of Violence (ADW of Harris) (18
                     U.S.C. § 924(c))
              MURDER OF CHRISTOPHER MOTLEY ON AUGUST 20, 2016
      Count 10       VICAR murder of Christopher Motley (18 U.S.C. § 1959)
                                                  1
Case 4:18-cr-00011-MFU-RSB Document 490 Filed 05/31/19 Page 1 of 3 Pageid#: 1855
      Count 11    Use of Firearm During Crime of Violence (murder of Motley) (18
                  U.S.C. § 924(c), (j))
         ATTEMPTED MURDER OF JUSTION WILSON ON AUGUST 20, 2016
      Count 12    VICAR attempted murder of Justion Wilson (18 U.S.C. § 1959)
      Count 13    Use of Firearm During Crime of Violence (attempted murder of
                  Wilson) (18 U.S.C. § 924(c))
      Count 14    VICAR Assault with a Dangerous Weapon of Justion Wilson (18
                  U.S.C. § 1959)
      Count 15    Use of Firearm During Crime of Violence (ADW of Wilson) (18
                  U.S.C. § 924(c))
         ATTEMPTED MURDER OF TYLIEK CONWAY ON AUGUST 24, 2016
      Count 16    VICAR attempted murder of Dwight Harris (18 U.S.C. § 1959)
      Count 17    Use of Firearm During Crime of Violence (attempted murder of
                  Harris) (18 U.S.C. § 924(c))
      Count 18    VICAR Assault with a Dangerous Weapon of Dwight Harris (18
                  U.S.C. § 1959)
      Count 19    Use of Firearm During Crime of Violence (ADW of Harris) (18
                  U.S.C. § 924(c))


         Defendants Kevin Trent, Phillip Miles, and Kanas Trent, have moved to dismiss, among

  others, Counts 5, 9, 15, and 19 all of which allege violations of 18 U.S.C. § 924(c). Although the

  United States disagrees with many of the arguments asserted by Defendants, for reasons related to

  judicial economy, prosecutorial resources, and prosecutorial discretion, the government hereby

  moves to dismiss without prejudice Counts 5, 9, 15, and 19 of the First Superseding Indictment.




                                                  2
Case 4:18-cr-00011-MFU-RSB Document 490 Filed 05/31/19 Page 2 of 3 Pageid#: 1856
                                          CONCLUSION

         For the reasons stated above, the United States respectfully requests the Court to dismiss

  without prejudice Counts 5, 9, 15, and 19 of the First Superseding Indictment.

                                              Respectfully submitted,

                                              THOMAS T. CULLEN
                                              UNITED STATES ATTORNEY

                                       By:    /s/ Laura Day Rottenborn
                                              Laura Day Rottenborn, VSB No. 94021
                                              Ronald M. Huber, VSB No. 31135
                                              Heather L. Carlton, VSB No. 84752
                                              Assistant United States Attorneys

                                              Michael J. Newman
                                              Special Assistant United States Attorney

                                              United States Attorney’s Office
                                              255 West Main Street, Suite 130
                                              Charlottesville, VA 22902
                                              434-293-4283

                                              Laura.Rottenborn@usdoj.gov
                                              Ron.Huber@usdoj.gov
                                              Heather.carlton@usdoj.gov
                                              newmamj@danvilleva.gov


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of May, 2019, I filed the foregoing Motion to

  Dismiss via ECF, which provided service on all counsel of record.

                                              /s/ Laura Day Rottenborn
                                              Laura Day Rottenborn
                                              Assistant United States Attorney




                                                  3
Case 4:18-cr-00011-MFU-RSB Document 490 Filed 05/31/19 Page 3 of 3 Pageid#: 1857
